Citation Nr: 1717031	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  15-41 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a urinary condition.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from May 1950 to May 1953.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied the benefit sought on appeal.  The Veteran filed a notice of disagreement (NOD) with this decision in December 2014, and perfected a timely appeal of this decision November 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 
 
In the present appeal, the Veteran relates his current urinary condition to his military service, and contends that he developed this condition as a result of an event or incident in-service.  
 
The Board notes that the Veteran completed a number of VA Form 21-4142 medical release forms, wherein he provided the names and addresses for several physicians who treated him for his claimed urinary condition.  Medical records pertaining to the Veteran's urological condition, and issued from two of the identified treatment providers, R.D., M.D., and F.D., M.D., and dated from August 2005 to September 2009 have been retrieved and associated with the claims file.  These records reflect that the Veteran was treated for, and diagnosed with having, acute prostatitis and bladder outlet obstruction.  A May 2016 pathology report reflects that the Veteran underwent an excision of the distal urethra which was biopsied, and the results of the biopsy revealed evidence of squamous cell carcinoma that was moderately differentiated.  
 
The Veteran also completed medical release forms for two additional physicians; T.T., M.D., a urologist, and P.T.M., M.D., an internist - both of whom have treated him for his urological condition.  VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Based on a review of the available evidence of record, there is no documentation that the AOJ has attempted to obtain these records. Furthermore, the AOJ should provide the Veteran with oral or written notice as to the efforts made to retrieve these records pursuant to 38 C.F.R. § 3.159 (e).  In light of the fact that private treatment records pertinent to the Veteran's appeal remain outstanding, and any efforts made or steps taken to retrieve these records have not been documented in the record, the Board finds that the Veteran's claim should be remanded so the AOJ can attempt to obtain the specified treatment records, or explain whether these records do not exist and/or whether further efforts to obtain them would be futile. 
 
In addition, following his September 2013 Application for Compensation or Pension, the AOJ attempted to obtain the Veteran's service treatment records but was unsuccessful in retrieving them.  Initially, VA attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC) in March 2014, but was unable to secure these records.  The April 2014 response to the March 2014 request for information under the Personnel Information Exchange System (PIES) Code 050 indicates that the AOJ was unable to identify a record based on the information furnished.  The response further reflected that if additional information could be obtained, to resubmit the request using PIES Request Code S02.  In the April 2014 letter, the AOJ informed the Veteran that they were unable to retrieve his service treatment records and, as such, they were unavailable for review.  The AOJ outlined the actions taken to retrieve the Veteran's service treatment records, noting that they had requested his service treatment records from the Service Department, but the requested information was not obtainable, as reflected by the April 2014 response to the March 2014 request under PIES Code 050.  The AOJ determined that all efforts to obtain the needed information had been exhausted, and based on the facts provided, further attempts to obtain the records would be unsuccessful.  It does not appear that the AOJ requested additional information from the Veteran, to help conduct a more advanced or detailed search for the Veteran's service treatment records, nor does it appear that the AOJ attempted any additional searches for the Veteran's service treatment records.  
 
To help assist the Veteran in reconstructing his medical records, the AOJ should provide him with a VA NA Form 13055 and ask that he identify the name of the organization or unit he served in during his period of service, as well as his dates of treatment, and the name(s) of the military hospital(s) and outpatient treatment facility(ies) from which he received treatment.  Once the Veteran completes and submits his NA Form 13055 form, the AOJ should use the information provided in conducting an additional and more advanced search for the Veteran's service treatment records and service personnel records.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  See also 38 C.F.R. § 3.159(c).  As such, the Board concludes that all efforts to reconstruct the Veteran's service treatment records have not been "reasonably exhausted."  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  
 
As this matter is being remanded for further development, the AOJ should also attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with an NA Form 13055 to complete in an attempt to reconstruct his lost service treatment records.  Ask him to identify the diseases/ailments he received treatment for; a more specific time period (three month time frame) for when he received treatment; the name(s) of the military unit(s) or organization(s) he was assigned to at the time he received treatment; and the name(s) of the military hospital(s) and outpatient center(s) from which he may have received treatment.  Once he has submitted a completed NA Form 13055, using the information provided, request from the NPRC, the Adjutant General's office, the Veteran's military organization/unit, and/or any other appropriate source, the following:

a. The Veteran's entire Military Personnel File (OMPF), including basic and extended service personnel records, administrative remarks, evaluations and orders.  

b. Any sick/morning reports for his unit mentioning incidents involving the Veteran during the relevant time period(s).

c. Any hospital/outpatient clinical records relating to treatment the Veteran received during the relevant time period(s).

d. Any secondary sources of service treatment records such as Surgeon General's Office (SGO) reports, mentioning the Veteran, specifically during the relevant time period(s) he references for when he received treatment for his claimed disorder.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought, and this should be documented in the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2016).  All available service records should be associated with the Veteran's claims folder.  

2. Send a letter to the Veteran requesting that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed urinary condition.  This shall specifically include any private treatment records, as well as updated treatment records from any VA facility.  Instruct the Veteran to complete the necessary authorization(s) for the two physicians he identified in his July 2014 VA Form 21-4142 medical release forms, T.T., M.D., and P.T.M., M.D., as well as any other physicians or healthcare providers who have treated him for his urinary condition.  

After obtaining the appropriate release of information form(s), procure copies of any records of treatment that the Veteran may have received from these physicians for his urological condition.  Copies of all such available records should be associated with the claims folder.  If any records are not obtained or are unavailable, inform the Veteran pursuant to 38 C.F.R. § 3.159(e).  In so doing, the AOJ shall provide the Veteran with identification of the records unable to be obtained, an explanation of the efforts that VA made to obtain those records, and a description of any further action to be taken with respect to this claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, as well as notice that the claimant is ultimately responsible for providing the evidence.  The AOJ shall provide the Veteran with sufficient time to provide a response, or such evidence, and request that the Veteran inform the AOJ if he is unable to procure such evidence.  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


